UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                    No. 13-1416
                                   ____________

                             UNITED STATES OF AMERICA

                                         v.

                                  COREY GOLSON,
                                            Appellant


          ON APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                           (D.C. No. 1-10-cr-00339-001)
                 District Judge: Honorable William W. Caldwell
                                 ______________

         Before: GREENAWAY, JR., VANASKIE and ROTH, Circuit Judges.
                             ______________

                             ORDER AMENDING OPINION
                                  ______________

       It is hereby ORDERED that Appellee’s motion to amend the opinion is granted.
The amended Opinion filed on this date is to be substituted for the Opinion filed on
February 11, 2014. As the amended Opinion makes no substantive change, the Judgment
entered on February 11, 2014 stands, and the time for rehearing has already expired.

                                                   By the Court,

                                                   s/Joseph A. Greenaway, Jr.
                                                   Circuit Judge
Dated: March 26, 2014

cc: Daryl F. Bloom, Esq.
   Jeffrey A. Conrad, Esq.